DETAILED ACTION
Claims 1-20 are pending. A complete action on the merits of claims 1-20 follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20110092972 A1) in view of Yates (US 20170296169 A1). 
Regarding claim 11, Allen teaches an ultrasonic surgical device (Fig. 9; gun 2500) comprising: a transducer (Fig. 9; transducer 2516); an end effector (Fig. 9; blade 2504) coupled to the transducer and configured to grasp and seal a vessel (Para. [0013] discusses the device as being an ultrasonic surgical instrument for applying energy to tissue, with clamping mechanism, which is also referred to as “end effector” in Para. [0006], being used for clamping tissue, the applied energy being used to Para. [0004] cut or coagulate tissue from mechanical vibrations and the heat produced by the ultrasonic frequencies); a power source (Fig. 9; ultrasonic-movement-generator assembly 2502, Para. [0057] & Fig. 10; generator assembly 2512 and transducer assembly 2516 are shown as being electrically coupled) configured to supply electrical energy to the transducer; a sensor configured to sense parameters of the electrical energy (Fig. 9; sensors 2570 are used for measuring a number of different variables or parameters, such as, tissue impedance, tissue type, tissue thickness, or energy delivered); and a controller (Para. [0059]- [0064] discuss the energy source of the gun being responsive to a power control signal of a controller, with sensors 2570 providing information to the device for use in a feedback control loop).
However, Allen fails to teach the controller as being configured to: control the electrical energy to achieve a predetermined velocity of the end effector, when the end effector is grasping the vessel;3Application Serial No. 16/391,635Docket No. C00018228US01 (203-12054) calculating power of the electrical energy based on the sensed parameters; estimate a size range of the vessel based on the power; and control the electrical energy to achieve a target velocity, which is determined based on the estimated size range of the vessel, to seal the vessel.
Yates discloses a controller that performs the step of estimating a size range of a vessel based on power (Para. [0138]), when an end effector is grasping a vessel at a predetermined velocity, in that the controller comprises circuits and logic to measure power used by a motor to determine tissue thickness at an achieved constant set speed (Para. [0138]). Additionally, Yates discloses a surgical device (Fig. 1; motor-driven surgical instrument 10), having end effector (Fig. 1 & 7; end effector 300, including firing member 220 and knife 280), adapted to manipulate tissue, such as to cut or fasten tissue (Para. [0166]).
Yates further teaches the controller as being configured to: control the electrical energy to achieve a predetermined velocity of the end effector (Para. [0296]- [0298] & [0473]- [0474]), when the end effector is grasping the vessel;3Application Serial No. 16/391,635Docket No. C00018228US01 (203-12054) determine power of the electrical energy (Para. [0445]- [0446]); estimate a size range of the vessel based on the power (Para. [0503]- [0506]); and control the electrical energy to achieve a target velocity, which is determined based on the estimated size range of the vessel, to seal the vessel (Para. [0138]- [0139]).
It is noted that even though the end effector of Yates is not an ultrasonic cutting element, Yates does disclose generally the device could employ ultrasound energy (Para. [0141]), suggesting that a person of ordinary skill in the art would recognize how the use of one could be translated to the use of the others. Allen discloses an ultrasound cutting device and Yates discloses the velocity of the cutting element is used to calculate the thickness and control the subsequent velocity based on that information.
Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to operate the device of Allen according to the method disclosed by Yates, including the steps of the controller being configured to: control the electrical energy to achieve a predetermined velocity of the end effector, when the end effector is grasping the vessel;3Application Serial No. 16/391,635Docket No. C00018228US01 (203-12054) determine power of the electrical energy; estimate a size range of the vessel based on the power; and control the electrical energy to achieve a target velocity, which is determined based on the estimated size range of the vessel, to seal the vessel, to produce the predictable result of operating the cutting element according to the determined tissue thickness. 
However, the combination of Allen in view of Yates further fails to specifically teach the controller as being configured to: calculate power of the electrical energy based on sensed parameters; instead teaching the controller as being configured to: determine power of the electrical energy (Para. [0445]- [0446]).
Yates further teaches the controller as comprising a current sensor, such as a current sense circuit, which can be utilized to monitor current transmitted to the working assembly, and the controller may be configured to simultaneously monitor the voltage across the battery to detect the one or more signals generated by the working assembly (Para. [0210], [0445]- [0446]). Furthermore, Yates teaches the variety of other manners in which the mechanisms may be utilized by the power assembly controller, which is configured to monitor the power transmission to the working assembly, as being appreciated by the reader (Para. [0445]- [0446]).
Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the method of Allen-Yates to include calculating any electrical parameter known to correspond to the load on the motor using any other electrical parameter or combination of parameters that would produce the predictable result of allowing the load on the motor to be determined so that the rest of the steps can be performed in a safe and efficient manner.
Regarding claim 14, Yates further teaches the ultrasonic surgical device according to claim 11, wherein the controller is further configured to control power of the electrical energy to seal (Para. [0141] discusses the end effectors being able to be any suitable fastener to fasten tissue) the vessel based on the estimated size range of the vessel (Para [0479] the control circuit may be programmed to sense tissue condition, such as thickness, select a firing control program based on tissue condition, the firing control program may describe the distal motion of the firing member as different firing control programs may be selected to better treat different tissue conditions. For example, when thicker tissue is present, the control circuit may be programmed to translate the firing member at a lower speed and/or lower power. When thinner tissue is present, the control circuit may be programmed to translate the firing member at a higher speed and/or with higher power).  
Regarding claim 16, Yates further teaches the ultrasonic surgical device according to claim 11, wherein the power is calculated about 100 milliseconds after providing the electrical energy (Para. [0492] “the initial time period may be any suitable length including, for example, 100 ms”).  
Regarding claim 17, Yates further teaches the ultrasonic surgical device according to claim 11, wherein the controller is further configured to: determine whether the power is in a first range or in a second range, which is at least partially higher than the first range; and set a first target velocity when the power is determined to be in the first range, and a second target velocity when the power is determined to be in the second range (Para. [0503] discusses how the firing control program may be selected based on the energy provided to the motor. For example, the energy provided to the motor may indicate a tissue condition, such as thickness, as thicker tissue may cause the motor to draw more energy and so for thicker tissue, the control circuit may select a firing control program that drives the firing member at a lower velocity than thinner tissue).  
Regarding claim 18, Yates further teaches the ultrasonic surgical device according to claim 17, wherein the controller is further configured to control the electrical energy to maintain the first or second target velocity of the end effector to seal the vessel (Para [0479] the control circuit may be programmed to sense a tissue condition, such as thickness and the control circuit may be programmed to select a firing control program based on tissue condition. The firing control program may describe the distal motion of the firing member as different firing control programs may be selected to better treat different tissue conditions. For example, when thicker tissue is present, the control circuit may be programmed to translate the firing member at a lower speed and/or lower power. When thinner tissue is present, the control circuit may be programmed to translate the firing member at a higher speed and/or with higher power).   
Regarding claim 19, Yates further teaches the ultrasonic surgical device according to claim 17, wherein the first target velocity is greater than the predetermined velocity (Para. [0503] The firing control program may be selected based on the energy provided to the motor. For example, the energy provided to the motor may indicate a tissue condition, such as thickness. Thicker tissue may cause the motor to draw more energy, so for thicker tissue, the control circuit may select a firing control program that drives the firing member at a lower velocity than thinner tissue).  
Regarding claim 20, Yates further teaches the ultrasonic surgical device according to claim 17, wherein the second target velocity is less than the predetermined velocity (Para. [0503] The firing control program may be selected based on the energy provided to the motor, for example, the energy provided to the motor may indicate a tissue condition, such as thickness as thicker tissue may cause the motor to draw more energy, so for thicker tissue, the control circuit may select a firing control program that drives the firing member at a lower velocity than thinner tissue”).   
Regarding claims 1, 4, and 6-10, the recited methods are considered inherent in the ordinary use of the device as described in the Allen/Yates combination. 

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20110092972 A1) in view of Yates (US 20170296169 A1) further in view of Clauda (US 20180146976 A1). 
Regarding claim 12, Allen in view of Yates teaches the ultrasonic surgical device according to claim 11. 
However, Allen in view of Yates fails to teach the device wherein the range of the vessel being measured as having a threshold equal to 5 mm. Yates instead teaches (Para. [0239]) the device as categorizing tissue thickness into particular ranges based on predefined ranges. 
Clauda teaches an ultrasonic device with clamping end effectors to cut, seal or coagulate tissue with a transducer which adjusts power based on determined end effector positions (Para. [0005]- [0008]). 
Clauda further teaches the ultrasonic surgical device according to claim 11, wherein the size range of the vessel is estimated to be greater than or equal to 5 mm when the power is greater than or equal to a predetermined power threshold (Para. [0164]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Clauda into the teachings of Allen in view of Yates as Clauda teaches (Para. [0164]) the relevancy of these size parameters of vessels based on the strength, seal pressure, and ability to leak, as smaller vessels are discussed as having higher burst pressure than larger vessels. 
Regarding claim 13, Clauda further teaches the ultrasonic surgical device according to claim 11, wherein the size range of the vessel is estimated to be less than 5 mm when the power is less than a predetermined power threshold (Para. [0164]).  
Regarding claims 2 and 3, the recited methods are considered inherent in the ordinary use of the device as described in the Allen/Yates/Clauda combination. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20110092972 A1) in view of Yates (US 20170296169 A1) further in view of Smith (US 20120071796 A1). 
Regarding claim 15, Allen in view of Yates teaches the ultrasonic surgical device according to claim 11. 
However, Allen in view of Yates fails to teach the device wherein the power is calculated by subtracting power losses in the transducer and a waveguide in the ultrasonic surgical device from the power of the electrical energy.  
Smith teaches (Para. [0003]- [0005]) an ultrasonic instrument for use in effectively treating tissue through cutting and coagulating tissue using end effectors. Smith further teaches (Para. [0207] discusses power as being determined and related to measured current and voltage, [0244]- [0245] discusses the amplitude control loop compensating for load differences that occur in the transducer and waveguide, where the present amplitude is subtracted from the desired amplitude and changes this value based on this difference) the device wherein the power is calculated by subtracting power losses in the transducer and a waveguide in the ultrasonic surgical device from the power of the electrical energy.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Smith into the device of Allen in view of Yates as Smith teaches (Para. [0245]) this adjustment being relevant as the transducer and waveguide have variable needs, which this accommodates for. 
Regarding claim 5, the recited method is considered inherent in the ordinary use of the device as described in the Allen/Yates/Smith combination. 

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/07/2021, with respect to the rejections of claims 1-20 under Weiner, Liu, and McGee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Allen and Yates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
(US 20180069394 A1)- teaches the use of current and voltage signal sensing, such as through the use of a current sense circuit or a voltage sense circuit to calculate a power signal, which may be used for threshold comparisons
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794